DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the features canceled from the claim.  
“The first lock portion being attached to the first distal end of the flexible elongated interconnected member and the second lock portion being attached to the second distal end of the flexible elongated interconnected member” of claim 9.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 43.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “Kevlar”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 contains the trademark/trade name “Kevlar®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. Poly-paraphenylene terephthalamide or C14H14N2O4 and, accordingly, the identification/description is indefinite.
Claim 9, lines 11-15, claim “the first lock portion being attached to the first distal end of the flexible elongated interconnected member and the second lock portion being attached to the second distal end of the flexible elongated interconnected member; the flexible elongated interconnected member being removably couplable the housing with the locking device”. It is unclear to the examiner how the function of both distal ends of the flexible elongated interconnected member are being attached to the first and second lock portions respectively while also being coupled with the housing with the locking device. Claims 10-16 are also rejected by virtue of dependence on claim 9.
Claim 18 contains the trademark/trade name “Kevlar®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark Poly-paraphenylene terephthalamide or C14H14N2O4 and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bihler (US 20070240798 A1).

	Regarding Claim 1, Bihler teaches a carry bag (30) with a security feature, comprising: 
A housing (10) having a first side (41) and a second side (42) and an internal region (70) for storage of items therein (wherein bags are capable of storing items). (Figs. 1-5, 15-17; [0020], [0023])
The second side (42) of the housing having a loop structure (5). (Figs. 8-10, 15-17; [0026, [0029])
A flexible elongated carrying member (2) having a first distal end (53) and a second opposing distal end (51). (Figs. 11-17; [0020])
The first distal end (53) of the carrying member (2) being fixedly attached to the first side (41) of the housing and the second distal end (51) of the carrying member (2) being removably couplable (with locking member (6) to the second side (42) of the housing (10)). (Figs. 8-10, 15-17;[0020], [0026], [0029])
The locking device (6) having a lock body (6) with a first lock portion (7) and a laterally disposed second lock portion (28), the first lock portion (7) being attached to the second side (42) of the housing (10) via the loop structure (5) and the second lock portion (28) being attached to the second distal (51) end of the carrying member (2). (Figs. 8-10, 15-17; [0020], [0026], [0029])

	Regarding Claim 2, Bihler teaches a carry bag (30) wherein the internal region (70) of the housing (10) is enclosed with a linear opening being selectably sealable with a zipper system (14) having a pull structure (15) configured to slidably seal (wherein (15) is visible in Modified Figure 16 below and can be selectably engageable with locking device (6)) or allow access to the internal region (70) when the connector system (6) is in an open position and to close the internal region (70) when the connector system (6) is in a closed position. (Figs. 8-10, 15-17; [0020], [0023], [0026], [0029]; Claims 15 & 20)

    PNG
    media_image1.png
    50
    51
    media_image1.png
    Greyscale
[AltContent: connector]
    PNG
    media_image2.png
    47
    52
    media_image2.png
    Greyscale
[AltContent: connector]
    PNG
    media_image3.png
    46
    43
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    32
    166
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: oval]
    PNG
    media_image6.png
    875
    541
    media_image6.png
    Greyscale

  
	Regarding Claim 3, Bihler teaches a carry bag (30) wherein the pull structure (15) is configured (wherein a zipper is slidably arranged) to be removable coupled to the locking device. (Wherein (15) is visible in Modified Figure 16 above and is taught as selectably engageable with locking device (6)). (Figs. 8-10, 15-17; [0023], [0026], [0029]; Claims 15 & 20)

	Regarding Claim 7, Bihler teaches a carry bag (30) wherein the first lock portion (6) of the locking device includes a pivotal lock portion (67). (Figs. 8-10; [0026]; Claims 15 &20)

	Regarding Claim 8, Bihler teaches a carry bag wherein the locking device (6) comprises a combination lock (35) with a plurality of rotatable dials. (Figs 8-10; [0026])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bihler (US 20070240798 A1), as applied to claim 3 above, in view of Shulte (US 8499804 B2).

	Regarding Claim 4, Bihler, modified above, teaches all of the elements of the invention described in claim 3 above except; wherein the pull structure further comprises a series of interconnected links in which a distal link is connected to the locking device.
	Shulte further teaches wherein the pull structure (130) further comprises a series of interconnected links (132) in which a distal link (130) is connected to the locking device (108). (Fig. 2; Col. 3, Lines 5-12)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carry bag with a security feature as taught by Bihler above, and provide for the interconnected links on the zipper pull structure as taught by Shulte. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the locking ring as taught by Bihler, for a series of interconnected links as taught by Shulte, in order to provide the user with a locking ring component that is more maneuverable, in addition to cut resistant, for securing the zipper to the lock.

Claim 5, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Bihler (US 20070240798 A1), as applied to claim 3 above, in view of Godshaw et al. (US 9854890 B2).
	
	Regarding Claim 5, Bihler teaches all of the elements of the invention described in claim 3 above except; wherein the flexible elongated carrying member comprises a carrying strap with Kevlar®.
	Godshaw et al. further teaches a carry bag (20) wherein the flexible elongated carrying member (22) comprises a carrying strap (22) with Kevlar®. (Fig. 1; Col. 44, Lines 37-62)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carry bag with a security feature as taught by Bihler above, and provide the carry strap being comprised of Kevlar® as taught by Godshaw et al. When combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the carry strap to be comprised of Kevlar® in order to enhance its resilience to cutting, and thereby theft while being carried by the user or securely mounted to an object.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bihler (US 20070240798 A1), as applied to claim 3 above, in view of Gordon (US 4037633 A).
	
Regarding Claim 6, Bihler, modified above, teaches all of the elements of the invention described in claim 3 above except; wherein the flexible elongated carrying member comprises a series of interconnected links.
	Gordon further teaches a carry bag (10) wherein the flexible elongated carrying member (17) comprises a series of interconnected links. (Figs. 1-2; Col. 2, Lines 61-65)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carry bag with a security feature as taught by Bihler above, and provide for the interconnected links in the carrying strap as taught by Gordon. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the composition of the strap as taught by Bihler, with the chain structure as provided by Gordon in order to enhance security and cut resistance of the strap for the user.

Claims 9-10, and 12-15, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Bihler (US 20070240798 A1), in view of Shulte (US 8499804 B2).
	
	Regarding Claim 9, Bihler teaches a carry bag (30) with a security feature, comprising:
A housing (10) having a first side (41) and a second side (42) and an internal region (70) for storage of items therein (wherein bags are capable of storing items). (Figs. 1-5, 15-17; [0020], [0023])
A flexible elongated carrying member (2) having a first distal end (53) and a second opposing distal end (51). (Figs. 1-5, 11-17; [0020])
A locking device (6) having a lock body with a first lock portion (7) and a laterally disposed second lock portion (28). (Figs. 1-5, 8-10, 15-17;[0020], [0026], [0029])
The flexible elongated interconnected member (2) being removably couplable the housing (10) with the locking device (6). (Figs. 8-10, 15-17; [0024], [0029])
The first lock portion (6A in Modified Figure 16 above) being attached to the first distal (53) end of the flexible elongated interconnected member (2) and the second lock portion (6B in Modified Figure 16 above) being attached to the second distal end (51) of the flexible elongated interconnected member (2). (Figs. 8-10, 15-17; [0020], [0026], [0029])

	Bihler does not teach, the housing having an exterior pathway extending between the first side, the bottom end, and the second side, wherein the flexible elongated interconnected member is disposed - 17 -008830.00007 within the exterior pathway between the first side, the bottom end, and the second side, wherein the first distal end and the second distal end being disposed at the distal ends of the exterior pathway.

	Regarding the flexible elongated member being disposed within the exterior pathway, Shulte further teaches a carry bag with a security feature, comprising an exterior pathway ((120), wherein it extends around the exterior periphery of the pouch (114)) extending between the first side (116), the bottom end (Figs. 1-3), and the second side (116), wherein the flexible elongated interconnected member (cable (124) within strap (104), whereby it is interconnected by connected to the lock (108)) is disposed - 17 -008830.00007within the exterior pathway (120) (116), the bottom end, and the second side (116), wherein the first distal end (106) and the second distal end (110) being disposed at the distal ends (anchors (122)) of the exterior pathway (120). (Figs. 1-3; Col. 2, Lines 53-67; Col. 3 Lines 1-12)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carry bag with a security feature as taught by Bihler above, and provide flexible elongated interconnected member traveling through an exterior pathway as taught by Shulte. When combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the carry bag to utilize a cable drawn throughout the periphery of the bag to further enhance the theft resistance of the bag, and improve its integrity in resilience to cutting by a potential thief. 

	Regarding Claim 10, Bihler, modified above, teaches all the elements of the invention described in claim 9 above.
	Bihler further teaches wherein the internal region of the housing (70) is enclosed with a linear opening being selectably sealable with a directionally sensitive connector system having a pull structure configured to slidably seal or allow access to the internal region (70) when the connector system (14) is in an open position and to close the internal region (70) when the connector system is in a closed position. (Wherein Bihler teaches a zipper (14)). (Figs. 15-17; [0023])
	
	Regarding Claim 12, Bihler, modified above, teaches all the elements of claim 10 above.
(30) wherein the first lock portion (6) of the locking device includes a pivotal lock portion (67). (Figs. 8-10; [0026]; Claims 15 &20)

	Regarding Claim 13, Bihler, modified above, teaches all the elements of the invention described in claim 10 above.
	Bihler further teaches a carry bag (30) wherein the pull structure (15) is configured (wherein a zipper is slidably arranged) to be removable coupled to the locking device. (Wherein (15) is visible in Modified Figure 16 above and is taught as selectably engageable with locking device (6)). (Figs. 8-10, 15-17; [0023], [0026], [0029]; Claims 15 & 20)

	Regarding Claim 14, Bihler, modified above, teaches all of the elements of the invention described in claim 10 above except; wherein the pull structure further comprises a chain.
	Shulte further teaches wherein the pull structure (130) further comprises a chain (132). (Wherein (132) in Fig. 2 can be seen as a series of interconnected links). (Fig. 2; Col. 3, Lines 5-12)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carry bag with a security feature as taught by Bihler, modified above, and provide for the pull structure to be a chain as taught by Shulte. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the locking ring as taught by Bihler, for a chain as taught by Shulte, in order to provide the user with a locking ring component that is more maneuverable, in addition to cut resistant, for securing the zipper to the lock.


	Regarding Claim 15, Bihler, modified above, teaches all the elements of the invention described in claim 10 above. 
	Bihler further teaches wherein the locking device (6) comprises a combination lock (35) with a plurality of rotatable dials. (Figs 8-10; [0026])

Claim 11, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Bihler (US 20070240798 A1), in view of Shulte (US 8499804 B2), and further in view of Iijima et al. (US 6220493 B1).
	
	Regarding Claim 11, Bihler teaches all of the elements of the invention described in claim 10 above except; wherein the exterior pathway further comprises a plurality of spaced rib members.
	Wherein Shulte teaches a carry bag (100) with an exterior pathway comprising a strengthening rib member (120). (Figs. 1-3; Col. 2, Lines 53-67; Col. 3 Lines 1-12)
	Iijima et al. further teaches wherein the exterior pathway (provided by strap guides (2-9)) further comprises a plurality of spaced rib members (2-9). (Figs. 3-4; Col. 2, Lines 48-44)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carry bag with a security feature as taught by Bihler, modified above, and provide a plurality of spaced rib members forming an exterior pathway as taught by Iijima et al. Whereas using a simple substitution of one known .

Claim 16, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Bihler (US 20070240798 A1), in view of Shulte (US 8499804 B2), and further in view of Tekulve (US 20150068651 A1).
	
	Regarding Claim 16, Bihler teaches all of the elements of the invention described in claim 10 above except; wherein the flexible elongated interconnected member further comprises a first chain and a second chain.
	Tekulve further teaches a carry bag (10) wherein the flexible elongated interconnected member (20) further comprises a first chain (20) and a second chain (40). (Wherein (40) can be seen as an interconnected series of links). (Figs. 2-3; [0036])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carry bag with a security feature as taught by Bihler, modified above, and provide for two chains comprising a strap as taught by Tekulve. When combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a carry bag that utilizes two chains to comprise a strap, in order to provide the user with a chain strap which is cut-resistant, with an adjustable carrying strap length, or for an alternative method of securing the device to an object. 

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bihler (US 20070240798 A1), in view of Byers et al. (US 5503204 A), and further in view of Diebel et al. (US 8312991 B2).

	Regarding Claim 17, Bihler teaches a carry bag with a security feature, comprising:
A housing having a first side, a second side, a bottom end, and an internal region for storage of items therein.
A flexible elongated interconnected member having a first distal end and a second distal end.
The first distal end of the interconnected member being fixedly attached to the first side of the housing and the second distal end of the interconnected member being removably couplable to the housing with a locking device.
The locking device having a lock body with a first lock portion and a laterally disposed second lock portion.
The first lock portion being attached to first - 19 -008830.00007 loop of the housing and the second lock portion being attached to the second distal end of the flexible elongated interconnected member.

	Bihler doesn’t teach a pivotal flap, the pivotal flap including a first loop and the housing having a lower loop disposed in a direction of the bottom end, or a laterally disposed security 
	Regarding the pivotal flap having a lower loop disposed in a direction towards the bottom end of the housing.
	Byers et al. further teaches a handbag (1) with a pivotal (whereby the flap can be opened; Col. 5, Lines 12-16) flap (29), the pivotal flap (29) including a first loop (5) and the housing (1) having a lower loop (6) disposed in a direction of the bottom end (24). (Figs. 1-4, 6; Col. 4; Lines 20-35)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carry bag with a security feature as taught by Bihler, modified above, and provide for a pivotal flap with a loop and a lower loop as taught by Byers et al. Through use of a known technique to improve similar devices in the same way; one would be motivated to provide for a carry bag that utilizes loop structures for securing the flap to the housing of the handbag, to ensure the contents are securely stored and the bag in order to minimize inadvertent loss or theft.

	Regarding a laterally disposed security strap. 
	Diebel et al. further teaches a case laterally disposed (From (127) to (125)) security (securing the device between cover flaps) strap (103) extending from the first side (112) of the housing to the second side (115) of the housing (case), wherein the pivotal (238, 234) flap (106) is configured to be disposed underneath the security strap (103) in a closed position (Fig. 1F). (Figs. 1A-1F, 2A-2B, 2G; Col. 8, Lines 65-68; Col. 9, Lines 1-16)


	Regarding Claim 19, Bihler, modified above, teaches all the elements of claim 17 above.
	Bihler further teaches a carry bag (30) wherein the first lock portion (6) of the locking device includes a pivotal lock portion (67). (Figs. 8-10; [0026]; Claims 15 &20)

	Regarding Claim 20, Bihler, modified above, teaches all the elements of the invention described in claim 19 above. 
	Bihler further teaches wherein the locking device (6) comprises a combination lock (35) with a plurality of rotatable dials. (Figs 8-10; [0026])

Claim 18, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Bihler (US 20070240798 A1), as applied to claim 17 above, in view of Byers et al. (US 5503204 A), further in view of Diebel et al. (US 8312991 B2), and further in view of Godshaw et al. (US 9854890 B2).

	Wherein Bihler, modified above, teaches wherein the internal region of the housing is enclosed with a linear opening being selectably sealable with a directionally sensitive connector system having a pull structure configured to slidably seal or allow access to the internal region when the connector system is in an open position and to close the internal region when the connector system is in a closed position (wherein Bihler teaches a zipper (14)), and a security strap (wherein Diebel et al. teaches a security strap (103)).
	Godshaw et al. further teaches a strap (22) that can be comprised of Kevlar®. (Fig. 1; Col. 44, Lines 37-62)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carry bag with a security feature as taught by Bihler, modified above, and provide for the security strap being comprised of Kevlar® as taught by Godshaw et al. When combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the security strap to be comprised of Kevlar® in order to enhance its resilience to cutting, and thereby theft while securely mounting the pivotal flap to the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Thomson et al. (US 7621160 B2), teaches a locking bag with a locking handle.
Maistrellis (US 20080142518 A1), teaches a storage device that utilizes a security strap to secure a pivotal flap.
Bodine (US 20080128058 A1), teaches a safety purse.
Volk et al. (US 7743713 B2), teaches a bag including a lockable handle.
Trader (US 4213314 A), teaches a handbag lock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/JUSTIN CAUDILL/Examiner, Art Unit 3733                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733